PER CURIAM:
Marc A. Pergament, Chapter 7 Trustee of the Estate of Ruby P. Barden, appeals from a judgment entered in April 1996 in the United States District Court for the Eastern District of New York, Arthur D. Spatt, J. That judgment affirmed a decision of the bankruptcy court, which denied the Trustee’s application to use the one-time capital gains tax exclusion on the sale of a residence, pursuant to 26 U.S.C. § 121, for the benefit of the bankruptcy estate. Judge Spatt also ruled that the Trustee had to use the debt- or’s basis in the real property, rather than a “stepped-up” basis, to determine the capital gains tax owed by the estate. The trustee argues that the district court erred on both of these issues.
We affirm the judgment of the district court for the reasons given by Judge Spatt in his opinion, reported at 205 B.R. 451.